DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This action is in response to the amendment filed on 16 September 2022. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. 
Claim Status
3. 	Claims 1 and 6-22 are pending.
	Claims 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Note that claims 21 and 22 require the non-elected combination of STXBP3 and ABCC1 nucleic acids.
Claims 1 and 6-20 read on the elected invention and have been examined herein. 
Maintained / Modified Claim Rejections - 35 USC § 101
4.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between an at least 5-fold increase in the level of STXBP3 RNA and onset of a migraine. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require performing the step of “analyzing” sequencing data to “identify” changes in gene expression of STXBP3. Neither the specification nor the claims set forth a limiting definition for analyzing or identifying and the claims do not set forth how analyzing or identifying are accomplished. The broadest reasonable interpretation of the analyzing and identifying steps is that these steps may be accomplished by reading information in a database or report regarding the sequencing data and concluding that there is a sudden increase in the amount of STXBP3 RNA. Such analyzing and identifying thereby encompass processes that may be performed mentally and thus are an abstract idea.
The claims further require detecting a change, including an increase, in the expression level of STXBP3. In order to ascertain that there is a sudden increase in STXBP3 RNA, one must necessarily compare the amount of STXBP3 RNA in the samples obtained from the subject. The claims necessarily require comparing STXBP3 expression levels in the different samples obtained from the subject.  Note that whether a comparing step is recited as an active step or a passive step, the claims still require that a comparison is made between the amount of STXBP3 RNA in the samples from the subject to conclude that there is a sudden increase in expression of STXBP3. The claims do not set forth how comparing step is accomplished and the specification does not provide a limiting definition for how the comparing expression levels is to be accomplished. As broadly recited, the comparing step may also be accomplished by critical thinking processes. Thereby, the comparing / detecting a sudden increase in expression is also considered to be an abstract idea / process.
The claims recite “predicting” onset of a migraine in a subject . Neither the specification nor the claims set forth a limiting definition for “predicting” and the claims do not set forth how “predicting” is accomplished. As broadly recited, “predicting” may be accomplished mentally and thus is an abstract step / process. “Predicting” may also be accomplished verbally. Such verbal communication is also abstract, having no particular concrete or tangible form.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of obtaining samples of biofluid from a subject; extracting nucleic acids from the sets of samples, and sequencing the extracted nucleic acids to generate sequencing data are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
Claim 19 recites an additional step of treating the subject for migraine by administering a NSAID, a triptan, an ergotamine, metoclopramide, lidocaine or a combination thereof. However, the treating step occurs whether or not there is a change, and particularly an increase, in the expression level of STXBP3 and thereby whether or not the subject is predicted to have onset of the migraine. In those instances in which the subject does not have a sudden increase in the level of expression of STXBP3, the treating step is merely an ‘apply it’ limitation and not a practical application that integrates the recited judicial exceptions.
Additionally, in view of the open claim language of “comprising,” the treating step may be performed prior to the remaining steps in the claims. In this context, the treating step may be performed only to gather data as to the effect of a treatment on STXBP3 expression levels. 
Applicant’s attention is directed to M.P.E.P. § 2106.04(d)(2)(c), which states:
“The treatment or prophylaxis limitation must impose meaningful limits on the judicial exception, and cannot be extra-solution activity or a field-of-use. For example, consider a claim that recites (a) administering rabies and feline leukemia vaccines to a first group of domestic cats in accordance with different vaccination schedules, and (b) analyzing information about the vaccination schedules and whether the cats later developed chronic immune-mediated disorders to determine a lowest-risk vaccination schedule. Step (b) falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). While step (a) administers vaccines to the cats, this administration is performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application.” 

As with the above example, the treatment step in claim 19 may be performed only to gather information as to the effect of the treatment on the STXBP3 miRNA levels and thereby is extra-solution activity and does not integrate the recited judicial exceptions into a practical application.
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or
elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The steps of extracting nucleic acids from a sample and sequencing the extracted nucleic acids to generate sequencing data were well-known, routine and conventional in the prior art. This finding is evidenced by the teachings in the specification which indicate that methods of extracting RNA from a sample, sequencing RNA using RNA-seq and determining the expression level of nucleic acids were well-known, routine and conventional in the prior art (see, e.g. para [0051], [0053], [0062], [0074] and [0077-0087]).
Further, Bischoff et al (Reproductive BioMedicine Online. February 2003. 6(3): 349-351) teaches a method comprising: obtaining a blood sample from a subject; extracting nucleic acids from the sample; performing real-time PCR to generate data regarding the quantity of nucleic acids in the sample; and analyzing the data using Sequence Detection Software to determine the level of nucleic acids in the sample (e.g., p. 350). Bischoff teaches collecting 6-7 drops of blood from the pregnant mother and placing a blood drop onto a spot on a filter paper, which blood spot is then used to obtain six 3mm punched-out circles for the extraction of nucleic acids (p. 350). Ismagilov et al (U.S. 20130280725) teaches a method in which a blood sample is dried on a cellulose membrane (e.g., para [0273] and then analyzed by performing a RNA or DNA detection technique, such as sequencing (e.g., para [0251)). Jones et al  (Malar J. 2012. 11:266, p. 1-10) teaches methods in which a blood sample is applied to a cellulose paper / Whatman 903 Protein Saver Card, the blood sample is dried and then mRNA in the blood sample is assayed 
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.Response to Remarks:
The response argues that claim 13 requires “extracting RNA from the sample, sequencing the RNA with RNA-Seq, and analyzing the resulting sequencing data in a particular way to predict the onset of a migraine. This combination of steps involving specific methods for processing a biofluid sample, sequencing RNA from the sample, and analyzing the sequencing data provides a simple, cost-effective, and safe means of
predicting the onset of a migraine that integrates the exception into a practical  application of the exception.”
	However, the recited steps are not a practical application of the recited law of nature and abstract ideas. The recited steps are the steps that are performed to observe the judicial exception of a correlation between the increase in the level of STXBP3 RNA and the onset of a migraine.
	The response argues that the claimed method involves storing samples on a sample collection apparatus wherein the sample collection apparatus comprise cellulose paper that has not been treated with any chemical stabilizers for nucleic acids.
	However, the presently rejected claims do not require this limitation.
The response asserts that the steps integrates the exception into a practical application with unique advantages.
	To any extent that Applicant asserts that the claims recite an improvement, a claim is not considered to be patent eligibility under 35 U.S.C. 101 based on a general
finding that an invention is an improvement or offers an advantage per se. There is no showing that the claimed method results in the improvement of the function of a computer or an improvement to another / different technology or technical field (see MPEP 2106.04(d)(1) and 2106.05(a).
See MPEP 2016.04(d)(I) which states:
“It should be noted that while this consideration is often referred to in an
abbreviated manner as the "improvements consideration," the word "improvements" in
the context of this consideration is limited to improvements to the functioning of a
computer or any other technology/technical field, whether in Step 2A Prong Two or in
Step 2B.”

MPEP 2106.04(d)(I) provides examples of what the courts have found to be
indicative of an additional element (or combination of elements) that integrate the
exception into a practical application. The present claims do not recite such elements. It
is maintained that herein the additionally recited elements are part of the process
necessary to observe the judicial exception — i.e., the detection of the level of STXBP3 RNA in the blood, serum or plasma sample as indicative of the onset of a migraine. 
	The response argues that the claimed methods require performing the specific methodology of RNA-seq and that this integrates the exception into a practical application.
	This argument is not persuasive. Reciting a well-known, conventional method for sequencing RNA – i.e., RNA-seq – does not constitute a practical application of the judicial exception. Again, this merely is part of the process for observing the judicial exception.
	The response further states:
“At the time of filing, obtaining RNA samples on a sample collection apparatus
comprising cellulose paper that has not been treated with any chemical stabilizers of nucleic acids was not routine or conventional. To the contrary, various proprietary collection apparatuses including FORTIUSBIO® RNASOUND™ blood sampling cards and WHATMAN® FTA® non-indicating Elute Micro blood cards were commonly used (see paragraph [00175] of the patent application). However, Applicant demonstrated that untreated cellulose paper increased RNA recovery, gene expression profiling, and reproducibility compared to these proprietary blood collection cards (see paragraph [00176] of the patent application).”

However, the presently rejected claims do not require these limitations. Applicant’s arguments are not persuasive because they are not directed to limitations set forth in the claims. 	 
Maintained / Modified Claim Rejections - 35 USC § 112(a) - Enablement
5. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary. 
The claims encompass methods for predicting onset of a migraine in a subject, comprising obtaining a set of blood, plasma or serum samples from the subject collected over time intervals and stored on sample collection apparatuses; extracting RNA from the set of samples; sequencing the extracted RNA by RNA-seq to generate sequence data; and analyzing the sequencing data to identify a change in the expression level of STXBP3, wherein an at least five fold increase in expression of STXBP3 indicates the onset of a migraine in the subject.
The specification teaches the results of a study analyzing dried blood samples obtained from “a human subject” wherein the samples are collected before, during and after the onset of a migraine.  The results obtained for the level of STXBP3 RNA (as well as for the non-elected ABCC1 gene, and for the ZDHHC7 gene) are presented in Figure 18, wherein onset of migraine is shown by the gray vertical bar between days 5 and 6. Figure 18 shows that there is a large increase in the level of STXBP3 RNA in the dried blood samples at days 2-4 prior to the onset of a migraine in the subject.
There is a high level of unpredictability in the art in determining the association between gene expression levels and a phenotype, such as the onset of a migraine. The practioner would not view the results obtained with a single subject as statistically significant. The specification does not provide a description of the subject, such as their  age, sex or medications taken by the subject, and there is no showing that the results obtained with the single subject in Example 6 are applicable to the general population. Further, the specification does not teach a functional effect of an increase in STXBP3 RNA levels in blood samples and the onset of a migraine so that one would reasonably anticipate that the results obtained with the one subject studied in the present specification may be applicable to additional subjects.  Insufficient guidance is provided in the specification as to how to reproducibly apply the findings obtained therein with a single subject to the general population.
The claims also include methods in which the five-fold increase in STXBP3 expression occurs over any time interval. However, as discussed above, the specificaiton appears to provide the results obtained from one subject, on two different occasions. Note that the specification states “Two different time series of dried blood sample collection and analysis were conducted with a human subject where samples were drawn before, during, and after onset of a migraine.” Figure 18 shows an increase of at least 20 fold in the level of STXBP3 RNA between days 2-4 prior to the onset of a migraine at days 5-6. 
It is unpredictable as whether the time course for expression obtained with this single subject are indicative of the results that would be obtained with other subjects or if other subjects would show different changes in the level of increase of STXBP3 expression over different time intervals. There is no guidance provided in the specification as to what other intervals of time or levels of increase in expresion of STXBP3 would be expected in a representatve number of other subjects as indicative of the onset of a migraine. 
The specification discusses the unpredictability in the art of using RNA as a biomarker, particularly in sequencing assays in which the RNA is store on any collection device, as encompassed by claims 13 and 15-20. The specification states that:
 “RNA is one of the most unstable biomolecules due to chemical self-hydrolysis and enzyme-mediated degradation. The storage, extraction, and stabilization of RNA derived from a biological sample is sensitive to a number of environmental factors including, but not limited to, the substance on or in which the sample is stored, the buffer used to extract or collect the RNA, solution pH, temperature, and the presence of ribonucleases” (para [0004])

Regarding RNA sequencing, it is stated that:
 “This conventional methodology may not be suitable for small volume blood-based samples because the process of drying the small volume of blood in or on the sample collection apparatus may impart a non-uniform effect across RNA transcripts of variable length, possibly due to the RNA's biochemical structure and stability. In other words, the sample collection, drying, and storing process can create data that is difficult to analyze and/or rely upon when making clinical determinations” (see para [0093]).

The specification goes on to state that:
 “[0094] In order to address the aforementioned issue, the inventors have started to survey the stability of different RNAs in collected samples (e.g., dried blood spots) by sequencing technical replicates and calculating the coefficient of variance (CV) for each transcript. By calculating the CV, the inventors were able to gather information related to each RNA's stability during the drying process and determine each RNA's potential accuracy as a biomarker. The CV value for each RNA is then employed in a two-step filtering process.”

The specification exemplifies methods wherein a blood sample from a subject is dried on a Whatman™ 903 Protein Saver card prior to extracting the RNA and sequencing the RNA. It is stated that:
“Of the three cards tested, the WHATMAN™ 903 Protein Saver cards out-performed the other cards in RNA recovery, gene expression profiling, and reproducibility. Surprisingly, the card without any added material designed to stabilize nucleic acid (i.e., untreated cellulose paper) performed the best” (para [0176]).

There is no showing that the RNA present in extracellular form in plasma or serum samples would not be affected by the process of being dried on cellulose paper that has not been treated with chemicals to stabilize nucleic acids and/or would not be affected by being stored on such cellulose paper.
The art of determining an association between gene expression levels and the occurrence of a phenotype, such as migraine, is highly unpredictable.  Gene expression may be influenced by a number of factors, in addition to disease itself, and these factors must be considered prior to drawing any conclusions regarding an association between gene expression patterns and the occurrence of a phenotype. Modification of gene expression most frequently occurs in only a subset of cells that are directly involved in a disease such as a migraine. One cannot reasonably predict whether STXBP3 RNA is released from cells and present in a stabilized extracellular form so as to enable the detection of a sudden increase in the level of STXBP3 RNA as indicative of the onset of a migraine.
Extensive experimentation would be required to practice the broadly claimed invention. Such experimentation would include repeating example 6 of the specification  using blood samples from a representative number of subjects representative of the general population. The experimentation would further include repeating these experiments using a representative number of the diverse biofluids included by the claims, such as serum and plasma samples, phlegm, saliva, ascites fluid, cerebrospinal fluid and breast milk. The experimentation would further require assaying for STXBP3 DNA levels in a diverse number of biofluids and trying to determine if there is a correlation between STXBP3 DNA levels at any time point before a migraine and the onset of a migraine. The results of performing such experimentation are highly unpredictable and thereby the experimentation is undue.  
Case law has established that '(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that '(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement.”
Additionally, as set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions" consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis."
 

In the present situation, in view of the unpredictability in the art, and the lack of disclosure and guidance provided in the specification and in the prior art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.Response to Remarks:
It is first noted that those aspects of the prior rejection as they pertained to methods that assay for DNA levels and methods that assay samples such as urine and cerebrospinal fluid have been obviated by the amendments to the claims.
The response argues that:
“Applicants submit that it is known that there is a correlation between STXBP3 and migraine disorders and as well as ABCC1 and migraine disorders. The correlation can be found in the public domain, for example, in the Comparative Toxicogenomic Database (http://ctdbase.org; see Exhibit A related to STXBP3 and Exhibit B related to ABCC1). This information combined with the instant disclosure shows that the instant claims are fully enabled.”

These arguments have been fully considered but are not persuasive. It is unclear as to what information is provided in Exhibit A regarding the elected STXBP3 nucleic acid or in Exhibit B regarding the non-elected ABCC1 nucleic acid. The exhibits merely recite the gene name (STXBP3 and ABCC1) and indicate that the genes are associated with migraine disorders migraine with aura and/or migraine without aura. There is no teaching of how or why the genes are associated with the listed migraine disorders. For example, whether a SNP / SNV in the STXBP3 is correlated with migraine disorders or if a deletion of all or a portion of the STXBP3 gene is linked to migraine disorders. The Exhibit A document does not appear to show that there is an increase in the level of STXBP3 RNA in blood, plasma or serum samples of subjects prior to the onset of migraine, as would be necessary to establish that the information provided therein can be relied upon to fulfill the enablement requirements. There is also no information provided regarding the date on which the information was published / made publicly available or if the reference numbers provided in the Exhibit were authored by the present inventor(s) or other (non-inventor) authors so as to provide evidence that the information set forth therein is impartial in nature. Note further that the response did not provide copies of the references cited in Exhibit A so that these references could be fully reviewed.	
The rejection is maintained for the reasons set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634